Citation Nr: 0001927	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-31 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for a claimed left foot 
disorder.  

2.  Entitlement to service connection for a claimed left 
ankle disorder.  

3.  Entitlement to service connection for a claimed right 
ankle disorder.  

4.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1965 to 
January 1968.  

The veteran claims that he is entitled to an earlier 
effective date for the service-connected residuals of gunshot 
wound of the right thigh.  However, this issue has not been 
properly developed for appellate review and is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently has a left foot disability due to disease 
or injury which was incurred in or aggravated by service.  

3.  No competent evidence has been presented to show that the 
veteran currently has a left ankle disability due to disease 
or injury which was incurred in or aggravated by service.  

4.  No competent evidence has been presented to show that the 
veteran currently has a right ankle disability due to disease 
or injury which was incurred in or aggravated by service.  

5.  No competent evidence has been presented to show that the 
veteran currently has diabetes mellitus due to disease or 
injury which was incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for a left 
foot disorder has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  

2.  A well-grounded claim of service connection for a left 
ankle disorder has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  

3.  A well-grounded claim of service connection for a right 
ankle disorder has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  

4.  A well-grounded claim of service connection for diabetes 
mellitus has not been presented.  38 U.S.C.A. §§ 1101, 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual History

A careful review of the service medical records shows that, 
in January 1965, the veteran's entrance examination reported 
that his lower extremities were clinically normal.  The 
veteran indicated that he had never had swollen or painful 
joints.  In May 1967, the veteran was reported to have 
sustained a gunshot wound of the right thigh.  He was 
reported to have small entrance and exit wounds of the right 
thigh.  Pulses were reported to be good.  The veteran was 
reported to have debridement of his wounds.  On discharge 
examination in December 1967, the veteran's lower extremities 
were reported to be clinically normal.  The veteran indicated 
that he had never had swollen or painful joints or foot 
trouble.  

On VA examination in March 1968, the veteran was reported to 
have sustained a shell fragment wound of the right thigh in 
March 1995 while in service.  He was reported to have been 
taken to a station hospital where the wound was debrided and 
healed uneventfully.  He was reported to presently have 
occasional shooting pain in the right thigh with no specific 
weakness or limp.  The veteran was reported to have a small 
wound of entry in the right groin near the right ischial 
tuberosity and a wound of exit in the anterior midthigh 
approximately 8" proximal to the knee.  There was reported 
to be no loss of motion of the right hip or knee and the 
quadriceps mechanism on the right side was normally strong.  
Heel and toe walking and deep knee bending were reported to 
be performed.  A radiographic report of the right femur and 
thigh was reported to show multiple metal fragments in the 
soft tissues of the thigh.  The femur was reported to be 
intact and there was no significant abnormality otherwise.  
The veteran was diagnosed with residuals of shell fragment 
wound of the right thigh involving muscle group XIV, with 
minimal orthopedic disability.  

In May 1968, the veteran's commanding officer in service 
reported that, during his association with the veteran, he 
had not observed anything unusual about his physical or 
mental condition other than his being wounded in the right 
leg in the shooting incident.  

On VA outpatient treatment records, reflecting treatment from 
April 1980 to December 1980, the veteran was reported to 
complain of pain in the deep inner aspect of the right thigh 
that radiated to in between his thighs.  

On VA examination in April 1982, the veteran's deep tendon 
reflexes were reported to be active and equal, bilaterally.  
The impression was that of residual of gunshot wound of the 
right thigh manifested by pain in the distribution of the 
right anterior femoral cutaneous branch.  

Received in March 1993 were VA outpatient treatment records, 
reflecting treatment from November 1978 to August 1983.  In 
December 1980, the veteran was reported to complain of pain 
in the right low back and in the anterior and medial aspects 
of the right thigh.  He was assessed with post-traumatic pain 
in the low back and right thigh.  

On a VA muscles examination in July 1993, the veteran 
reported that he had had right thigh discomfort with 
prolonged standing and walking.  The right leg was reported 
to be otherwise asymptomatic.  The veteran was reported to 
have normal gait without assistive device and he could hop on 
either foot, heel and toe walk and squat and rise normally.  
He was diagnosed with residual discomfort and mild weakness 
of the right thigh following gunshot wound.  

In February 1994, a member of the veteran's platoon and squad 
in service reported that he recalled that the veteran had 
been taken to the hospital in a jeep on the day he was 
injured.  He reported that the veteran had been gone one to 
two weeks before he went back to the platoon.  

During a hearing at the RO in May 1994, the veteran reported 
that his right leg was tender.  He reported that he had a 
depressed scar on the right leg.  

On a VA muscles examination in June 1994, the veteran was 
reported to have had increased pain and weakness in the right 
leg for the past seven months.  He was reported to have right 
ankle pain secondary to an injury that impaired his ability 
to kneel, squat and climb stairs.  He was reported to have a 
tender scar on the right thigh.  Hip flexors were reported to 
measure 3/5, hip extenders 5/5, knee extender 3/5 and knee 
flexor 4/5.  The impression was that of a shell fragment 
wound of the right thigh.  There was reported to be evidence 
of previous debridement and probable sloughing and 
intramusculature cicatrizations secondary to the shell 
fragment wound, although these were reported to be old events 
and the veteran had not had this problem recently.  

On VA medical records, reflecting treatment from July 1994 to 
August 1994, the veteran reported that he had been a 
borderline diabetic and that he had been on Diabinese at one 
time, but had not received any recent treatment.  He was 
reported to have mild edema of both ankles.  The veteran was 
reported to have been referred to diabetic teaching classes 
because his fasting blood sugar was slightly high and it was 
felt that diet by itself was enough and put his diabetes 
under fair control.  A urinalysis was reported to measure 4+ 
for glucose.  

In August 1994, a VA outpatient treatment record reported 
that the veteran had bilateral heel pain.  He was reported to 
have been treated three years before for this condition.  He 
was reported to be a diet-controlled diabetic.  The veteran 
was assessed with bilateral heel spur syndrome and bilateral 
plantar fasciitis.  

In September 1994, a VA outpatient treatment record reported 
that the veteran had had a history of non-insulin dependent 
diabetes mellitus for the previous 20 years.  He was assessed 
with non-insulin dependent diabetes mellitus and well groomed 
feet in good condition.  

Received in November 1994 were private medical records from 
St. Luke's Hospital Medical Center, reflecting treatment in 
July 1980.  The veteran was diagnosed, in part, with history 
of gunshot wound without sequelae.  

On VA medical records, reflecting treatment from October 1994 
to January 1995, the veteran was diagnosed, in part, with 
calcaneal spurs and status post gunshot wound to the right 
hip and pelvic area from Vietnam experiences.  

In October 1994, a member of the veteran's platoon in service 
reported that the veteran had injured his ankles in service 
when he tripped while running to a training site.  The 
veteran was reported to have been away from the company area 
for about four days while in the hospital.  

In February 1995, records from the U.S. Postal Service 
medical office diagnosed the veteran, in part, with calcaneal 
spurs.  

During a hearing at the RO in March 1996, the veteran 
reported that he had incurred a left foot injury while in 
service and that he had been treated for the injury after 
service.  He reported that two of his friends from service 
had indicated that the veteran had had symptoms relating to 
right and left ankle disabilities.  The veteran reported that 
he had injured his ankles in service while running to a 
training field and that he had been in a hospital for about 
three days.  He reported that he had been treated by a Dr. 
Grath for his ankles, but that he had been unable to obtain 
his records because the doctor had died.

During a hearing before this Member of the Board in May 1999, 
the veteran reported that he had first injured his ankles and 
feet in 1965 while in basic training while running to a rifle 
range.  He reported that he had been put on light duty for 
about eight to nine days.  He indicated that he had worn Ace 
bandages around his ankles.  He reported that he had never 
had surgery on his feet.  




II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran claims, in essence, that he currently has 
disabilities of the left foot, left ankle and right ankle due 
to disease or injury incurred in or aggravated by service.  
He claims that he injured his ankles and feet in service 
after tripping while running to a rifle range during basic 
training.  

The service medical records show that, in May 1967, the 
veteran sustained a gunshot wound to the right thigh.  
However, on discharge examination in December 1967, his lower 
extremities were reported to be clinically normal.  The 
veteran indicated that he had never had swollen or painful 
joints or foot trouble.  

On VA examination in March 1968, the veteran was diagnosed 
with residuals of shell fragment wound of the right thigh 
involving muscle group XIV, with minimal orthopedic 
disability.  There was no report of complaint, treatment or 
diagnosis of an ankle or foot disability.  

On VA examination in July 1993, the veteran was reported to 
have normal gait, without assistive device, and to be able to 
hop, heel and toe walk and squat and rise normally.  There 
was no report of complaint, treatment or diagnosis of a foot 
or ankle disability.  

On VA records, reflecting treatment from July 1994 to August 
1994, the veteran was reported to have mild edema of both 
ankles.  

In August 1994, a VA outpatient treatment record assessed the 
veteran with bilateral heel spur syndrome and bilateral 
plantar fasciitis.  

The Board is cognizant of the veteran's assertions regarding 
his left foot and ankle disorders.  While the veteran has 
presented lay evidence that he tripped and injured his ankle 
in service, he has presented no objective evidence of a nexus 
between the currently demonstrated disability and any in-
service injury.  In addition, while the veteran has 
consistently been reported to have symptomatology relating to 
the service-connected residuals of gunshot wound of the right 
thigh, there is no demonstrated continuity of symptomatology 
of a left foot, left ankle or right ankle disorder since 
service.  

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent evidence of linkage of a current 
disability to a disease or injury in service, the claims of 
service connection for left foot, left ankle and right ankle 
disabilities must be denied as not well grounded.  Caluza, 
supra.  

The service medical records show that, on discharge 
examination in December 1967, the veteran's urinalysis was 
reported to be negative for sugar.  The veteran indicated 
that he had never had sugar or albumin in his urine.  In 
October 1979, a VA outpatient treatment record reported that 
the veteran had been a known diabetic for four years.  He was 
reported to have been taking Diabinese four times daily from 
a private medical doctor.  On VA records, reflecting 
treatment from October 1994 to January 1995, the veteran was 
diagnosed, in part, with Type II diabetes mellitus.   The 
record, however, fails to reveal any link from competent 
medical sources between the veteran's diabetic disorder and 
his military service.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a left 
foot, left ankle or right ankle disability due to disease or 
injury which was incurred in or aggravated by service.  With 
respect to diabetes, the supplemental statement of the case 
of February 16, 1999, specifically informed the veteran of 
the need to identify evidence linking that disorder to PTSD.    


ORDER

Service connection for a left foot disorder is denied, as a 
well-grounded claim has not been submitted.  

Service connection for a left ankle disorder is denied, as a 
well-grounded claim has not been submitted.  

Service connection for a right ankle disorder is denied, as a 
well-grounded claim has not been submitted.  

Service connection for diabetes mellitus is denied, as a 
well-grounded claim has not been submitted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

